DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2020 has been entered.
 
Claims 1-20 and 22-33 have been canceled.

Claims 21 and 34-40 are pending.

Claims 35-40 have been withdrawn under 37 CFR 1.142(b) as being drawn to nonelected inventions.

	Claims 21 and 34 are currently under consideration as they read on the originally elected invention of an immunoglobulin and Fc variant with mutation at position 267.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

5.	Claims 21 and 34 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dahiyat et al. (US 2006/0121032, reference of record) in view of Uckun (US 5,587,459, reference of record) for the reasons of record.

The previous Office Action states: “Dahiyat et al. teach antibody Fc variants comprising amino acid substitutions in the Fc region, wherein the antibody binds target antigens and the Fc variants exhibits increased binding affinity to FcγRIIb, e.g. variant 338 S267E showing over 90 fold increase in binding affinity to FcγRIIb relative to the wild type S267 (e.g. see Figure 15).  Dahiyat et al. teach that antibody Fc variants with enhanced binding to FcγRIIb relative to a parent antibody comprising unmodified Fc region can act as FcγRIIb agonist or antagonist, wherein the antagonist is capable of modulating B cell proliferation via binding to the Fc/ FcγRIIb binding site but failing to trigger or reducing cell signaling, thereby enhance the effect of antibody-based anti-cancer therapy (e.g. see paragraphs [0117]-[0118] on page 16).  Dahiyat et al. teach a pharmaceutical composition comprising the antibody Fc variant together with a pharmaceutically acceptable carrier (e.g. see [0190]).

	Further, Dahyiat et al. teach that the antibody Fc variant with enhanced FcγRIIb affinity can co-engage the FcγRIIb and the target antigen on the surface of the same immune cell, thereby inhibiting proliferation, apoptosis, or other anti-proliferative effect; or antigen and FcγRIIb co-engagement on the same cell may be advantageous when the Fc variant is being used to modulate the immune system (e.g. see paragraph [0124] on page 18). Dahyiat et al. teach a method of enhancing macrophage activation by administering the antibody variant (e.g. see claims 1-9).

	Furthermore, Dahyiat et al. teach well-known anti-cancer antibody including anti-19 antibody and bispecific antibody (e.g. see paragraph [0207] on pages 34-35).
	The reference teachings differ from the claimed invention by not exemplifying an anti-CD19 antibody Fc variant.
	However, Dahiyat et al. specifically discloses that well-known anti-cancer antibody such as anti-CD19 antibody B43 can be used to produce the Fc variant in the same manner as the anti-CD20 antibody (e.g. see paragraph [0207]).  The anti-CD19 antibody B43 was a well-known and available antibody that targets lymphoma (e.g. see paragraph 11 and claims 1-4 in Uckun).

	It would thus be obvious to one of ordinary skill in the art at the time the invention was made to modify the anti-CD19 antibody Uckun following the teachings of Dahiyat et al. regarding making Fc variant with enhanced binding affinity to FcγRIIb including S267E and to administer the anti-CD19 antibody Fc variant in the method of treating tumor. The ordinary artisan at the time the invention was made would have been motivated to do so, and have a reasonable expectation of success, since a single antibody comprising Fc variants with enhanced affinity to FcγRIIb (e.g. anti-CD19 antibody Fc variants) can be produced by method described by Dahiyat et al. to co-engage CD19 antigen and FcγRIIb for treating cancer such as lymphoma. Such anti-CD19 antibody Fc variant would inherently/intrinsically have the function of inhibiting at least one B cell.

	Applicant’s arguments filed on August 11, 2020 has been considered but have not been found persuasive.

Applicant argues paragraph [0124] of Dahiyat teaches Fc variants may have some opposite effects including proliferative or antiproliferative effect.  Applicant argues Dahiyat does not provide guidance to S267E mutation resulting the effect currently recited in the claims – inhibits the B cell.  Applicant asserts that the Dahiyat provides example of anti-CD20 antibody which is different from CD19, thus, does not provide basis to produce the anti-CD19 antibody Fc variant recited in the instant claims.  Applicant argues Dahiyat mentions anti-CD19 antibody to be co-administered.  Applicant argues Uckun teaches that anti-CD19 antibody B43 is not effective in inhibiting lymphoma cells unless it is conjugated, e.g. B42-GEN.  Applicant asserts Uckun does not teach anti-CD19 antibody Fc variant.  Applicant asserts that combination of the references suggest the opposite of modify anti-CD19 antibody comprising S267E substitution.  Applicant asserts Dahiyat teach anti-CD20 antibody with modifications that result in enhanced binding to FcγRIIIa but not FcγRIIb. Applicant asserts none of the references provide reasonable expectation of success.  Applicant states: “the instant application supports the unpredictability of different antigens. The instant application shows markedly different effects of FcγRllb binding with different target antigens. Fig. 30 shows CD20 and CD52 antibodies with high FcγRllb binding were also non- inhibitory. CD79b antibodies and anti-mu antibodies were inhibitory. There are opposite results”.  As such applicant argues the rejection should be withdrawn.

	 This is not found persuasive for following reasons:

	Contrary to applicant’s arguments regarding the anti-CD19 antibody B43 conjugate, note that the instant claims encompass an antibody having affinity for CD19 on a B cell, said antibody comprising an Fc region that comprises S267E substitution. The transitional phrase “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP 2111.03.  While Uckun teach unconjugated B43 antibody does not inhibit kinase activity as compared to B43 conjugated to a kinase inhibitor, Uckun does not conclude that B43 antibody is not therapeutic to B cell lymphoma.  Most of the experiment in Uckun compared B43 conjugated with drug with drug alone or drug conjugated to other antibody (e.g. CD7-GEN as shown in FIG. 9).  In fact, Uckun teaches that anti-CD19 antibodies are used in biotherapy (see lines 28-40 in col. 10) and B43 anti-CD19 antibody having high affinity to CD19 antigen on B cell surface causes internalization of CD19 upon binding, see copy below:

	
    PNG
    media_image1.png
    391
    415
    media_image1.png
    Greyscale



B43 is therapeutic as further evidenced by the teachings of Dahiyat which specifically discloses that well-known anti-cancer antibody such as anti-CD19 antibody B43 can be used to produce the Fc variant in the same manner as the anti-CD20 antibody (e.g. see paragraph [0207]) and applicant’s own admission that Dahiyat teach anti-CD19 antibody can be co-administered with anti-CD20 antibody comprising S267E substitution to treat lymphoma.  

Contrary to applicant’s arguments note that the instant claims are drawn to an antibody that binds CD19 on B cell, and comprising amino acid substitution S267E in the Fc region, wherein the antibody upon binding CD19 and FcγRIIb inhibits the B cell.  Here, since anti-CD19 antibody is a known antibody that can be co-administered to treat lymphoma ---- a B cell tumor that express CD19 and FcγRIIb on its surface, the anti-CD19 antibody, like anti-CD20 antibody, is inhibitory in that both antibodies are known to bind CD19 or CD20 expressed on B cell lymphoma cell and kill them. Although CD19 and CD20 are different molecules expressed on B cell, anti-CD19 antibody and anti-CD20 antibody are both therapeutic for treating B cell lymphoma (e.g. can be co-administered for treatment as disclosed by Dahiyat).

It would also be obvious to modify the  Fc region in the anti-CD19 antibody in the same manner as the anti-CD20 antibody (note that the Fc region is a structure conserved in both anti-CD20 antibody and the anti-CD19 antibody) in order to gain the same benefit as shown in the anti-CD20 antibody--- enhanced binding to FcγRIIb (enhanced FcγRIIb affinity can co-engage the FcγRIIb and the target antigen on the surface of the same immune cell, thereby inhibiting proliferation, apoptosis, or other anti-proliferative effect; or antigen and FcγRIIb co-engagement on the same cell may be advantageous when the Fc variant is being used to modulate the immune system as disclosed by Dahiyat et al.).

Contrary to applicant’s arguments of unpredictability, note that all that is required is a reasonable expectation of success, not absolute predictability of success, see  In re O’Farrell, 853 F.2d 894, 903 (Fed. Cir. 1988). 


Contrary to applicant’s arguments of teaching away, note that a prior art reference must be considered in its entirety. A prior art reference may be considered to teach away when "a person of  ordinary skill, upon reading the reference, would be discouraged from following  the path set out in the reference, or would be led in a direction divergent  from the path that was taken by the applicant."  See  In re Gurley ,  31 USPQ2d 1130, 1131 (Fed. Cir. 1994).

Dahiyat et al. teach antibody Fc variants comprising amino acid substitutions in the Fc region, wherein the antibody binds target antigen including CD19, and teach Fc variants made to these antibodies (e.g. anti-CD19 antibody) exhibit increased binding affinity to FcγRIIb, variant 338 S267E showing over 90 fold increase in binding affinity to FcγRIIb relative to the wild type S267 (e.g. see Figure 15); and teach that the antibody Fc variant with enhanced FcγRIIb affinity can co-engage the FcγRIIb and the target antigen on the surface of the same immune cell, thereby inhibiting proliferation, apoptosis, or other anti-proliferative effect; or antigen and FcγRIIb co-engagement on the same cell may be advantageous when the Fc variant is being used to modulate the immune system (e.g. see paragraph [0124] on page 18). Also, contrary to applicant’s arguments, note that Dahiyat’s anti-CD20 antibody with mutation in the Fc region would be expected to inhibit CD20 bearing cells, such as B cell that expressing CD20 antigen on its surface. 

In addition, Dahyiat et al. teach well-known anti-cancer antibodies including anti-CD19 antibody (e.g. see paragraph [0207] on pages 34-35).  Thus, Dahyiat et al. teach administering the Fc variant with enhanced affinity to FcγRIIB, wherein the Fc variant would contact and inhibit at least one B cell with FcγRIIb on its surface. 


over 90 fold increase in binding affinity to FcγRIIb relative to the wild type S267 (e.g. see Figure 15) and the benefit of such Fc variants (e.g. co-engaging the FcγRIIb and the target antigen on the surface of the same immune cell) and the small number of Fc variants including variant 338 summarized in Table 8 in page 45, a person of ordinary skill in the art at the time the instant invention was made to incorporate mutations such as S267E to the therapeutic anti-CD19 antibody disclosed by both Dahyiat et al. and Uckun, since Fc variant with amino acid substitutions, e.g. S267E,  shows over 90-fold increase in binding affinity to FcγRIIb relative to unmutated S267 Fc region and engagement of FcγRIIb and antigens expressed on B cell (e.g. CD20) is disclosed as being important in inhibiting proliferation of B cell tumor by Dahyiat et al. 

In turn, mutations such as S267E which increase binding affinity to FcγRIIb would be expected to be beneficial in ensuring the efficient anti-proliferative effect of B cell tumor for the well-known therapeutic anti-CD19 antibody. Applicant has not submitted any objective evidence to show that the Fc variants disclosed in Dahyiat et al. would not inhibit B cells. Since the properties of a compound cannot be separated from the compound, see In re Papesch, 315 F.2d 381, 391 (CCPA 1963) (“a compound and all of its properties are inseparable”), the teachings of the prior art references, when combined and considered as a whole, would direct an ordinary artisan to use S267E Fc variant made to the well-known anti-CD 19 antibody to inhibit B cell tumor growth by contacting it with the B cell tumor.  Note that the Fc variant S267E (variant 338 in Figure 15 of Dahiyat et al. shows over 90 fold increase in binding to FcγRIIb and 0.65 fold binding to FcγRIIIa relative to wild type Fc).  As such anti-CD19 antibody Fc variant (with S267E substitution) would be expected to inherently/intrinsically have the function of enhanced binding FcγRIIb and reduced binding to FcγRIIIa relative to the unmutated anti-CD19 antibody (IgG WT) and being able to inhibit B cells 

Therefore, applicant’s arguments have not been found persuasive.



6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 21 and 34 stand rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of following patents for the reasons of record:
Claims 1-10 of U.S. Patent 8,362,210 (drawn to an antibody that binds antigens including CD19, wherein the antibody comprising 267E substitution);



Claims 1-22 of US 9,394,366 (drawn to a method of inhibiting BCR activation of at least one B cell by contacting the B cell with an anti-CD19 antibody comprising amino acid substitution S267E in the Fc region); and 

	Claims 1-16 of US 9,079,960 (drawn to an anti-CD19 antibody comprising a light chain and a heavy chain comprising SEQ ID NO:2 and amino acid substitution S267E in the heavy chain).

	Applicant requests that the double patenting rejections be held in abeyance. Given that no Terminal Disclaimers have been filed, the rejections have been maintained for the reasons of record.

8.	Claims 21 and 34 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of the copending USSN 13/294,103 for the reasons of record.

Applicant requests that the provisional double patenting rejection be held in abeyance. Given that no Terminal Disclaimers have been filed, the rejection has been maintained for the reasons of record.

9.	No claim is allowed.

10.	All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHUN W DAHLE/Primary Examiner, Art Unit 1644